DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on 6/28/2022 is acknowledged. Claims 13-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/28/2022. 
Claim Objections
The following claims are objected to for the following informalities:
In claim 5, the phrase --The system as claimed in claim one wherein the dense, sinterable feedstock is cohesive--, should be replaced with the phrase --The system as claimed in claim 1, wherein the sinterable feedstock is cohesive--. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the anti-sintering agent" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
The term “dense” in claim 4 is a relative term which renders the claim indefinite. The term “dense” is not defined by the claim, the specification does not provide a clear standard for ascertaining this limitation, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what would be considered “dense”, as any sinterable feedstock will have a degree of density. For example, it is unclear whether a sinterable feedstock needs to have a certain density or density range. For the purposes of examination, the limitation “wherein the sinterable feedstock is dense” is given the broadest reasonable interpretation such that any sinterable feedstock meets the limitation. 
The term “cohesive” in claim 5 is a relative term which renders the claim indefinite. The term “cohesive” is not defined by the claim, the specification does not provide a clear standard for ascertaining this limitation, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what would be considered “cohesive”, as any sinterable feedstock will have a degree of cohesiveness. For example, it is unclear whether a sinterable feedstock needs to have a certain cohesivity or cohesivity range. For the purposes of examination, the limitation “sinterable feedstock” is given the broadest reasonable interpretation such that any sinterable feedstock meets the limitation. 
Claims 2-3 and 6-12 are rejected based on their dependencies to rejected claim 1 above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Emamjomeh et al (US 2018/0071988), hereinafter Emamjomeh, as disclosed in the IDS dated 3/28/2020. 
Regarding claim 1, Emamjomeh discloses a three-dimensional printing system, comprising a non-transitory machine-readable storage medium encoded with instructions executable by a processor, the non-transitory storage medium comprising instructions to: obtain a grid representing a layer of a three-dimensional object, wherein the grid comprises a plurality of pixels; define a boundary portion of the grid, wherein the boundary portion represents a surface portion of the three-dimensional object; assign a binding agent load to the boundary portion based on a first pattern derived from the grid; define an interior portion of the grid; and assign a coalescing agent load to the interior portion based on a second pattern derived from the grid (Claim 10). Emamjomeh discloses the use of agent distributors, such as thermal or piezo inkjet printheads to deposit the agents and build material (i.e., a feedstock deposition head arranged to deposit a sinterable feedstock having a binder on the surface) ([0053]). Emamjomeh discloses that control distributor instructions may control a binding modifier agent distributor to selectively deliver binding modifier agent to a layer of build material provided on the support member (i.e., a patterning system arranged adjacent the surface to change the feedstock surface energy according to a pattern to form selective surface energy patterns on the feedstock ([0051]). Emamjomeh disclose applying energy the build material that results in solidification fused by melting and/or sintering (i.e., a sintering-selectivity material deposition head arranged adjacent the feedstock deposition head to deposit sintering-selectivity fluid, the sintering-selectivity fluid selected to conform to the selected surface energy patterns) (Fig. 3, [0018]). 
Regarding claim 2, Emamjomeh discloses that control distributor instructions may control a binding modifier agent distributor to selectively deliver binding modifier agent to a layer of build material provided on the support member ([0051]). 
Regarding claims 3-5, Emamjomeh discloses that a mixture of two build materials may be selected such that one build material facilitates coalescing using the coalescing agent and the other build material facilitates binding using a binding agent ([0036]). Emamjomeh discloses that the other build material can include powdered metal materials, powdered composite materials, powdered ceramic materials, powdered glass materials, powdered resin material, powdered polymer materials, and the like, and combinations thereof ([0038]).
Regarding claim 6, Emamjomeh discloses wherein a suitable build material (i.e., binder) may be a powdered semi-crystalline thermoplastic material ([0038]). 
Regarding claim 7, Emamjomeh discloses that the build material (i.e., binder) may comprise a polymer including phenylethane, acrylates, polyethylenes, polyolefins, etc ([0038]). 
Regarding claim 8, Emamjomeh discloses the build material (i.e., binder) can also include an activatable agent, such as polyvinyl alcohol ([0050]). 
Regarding claim 9, Emamjomeh discloses that the build material (i.e., binder) may comprise a polymer including phenylethane, acrylates, polyethylenes, polyolefins, etc ([0038]).
Regarding claim 10, Emamjomeh discloses a solidification mechanism that can be achieved using a coalescing agent (i.e., viscosity modifier), wherein the coalescing agent can be water or any other suitable solvent or dispersant ([0034]).
Regarding claim 11, Emamjomeh discloses that a mixture of two build materials may be selected such that one build material facilitates coalescing using the coalescing agent and the other build material facilitates binding using a binding agent ([0036]). Emamjomeh discloses that the other build material can include powdered metal materials, powdered composite materials, powdered ceramic materials, powdered glass materials, powdered resin material, powdered polymer materials, and the like, and combinations thereof ([0038]). 
Regarding claim 12, Emamjomeh discloses a solidification mechanism that can be achieved using a coalescing agent (i.e., viscosity modifier), wherein the coalescing agent can be water or any other suitable solvent or dispersant ([0034]).
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254.  The examiner can normally be reached on Monday-Friday 10 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571)272-4254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734